                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO


    UNITED STATES OF AMERICA,

         Plaintiff,

                     v.                          Criminal No. 18-605 (FAB)

    IGNACIO RIVERA-HERNÁNDEZ [1],

         Defendant.



                                  OPINION AND ORDER


BESOSA, District Judge.

        Before    the     Court    is   defendant      Ignacio   Rivera-Hernández

(Rivera”)’s motion to join the cases in Criminal Nos. 18-598,

18-601, 18-603, 18-604, 18-606, 18-607, and 18-612 to the trial

scheduled in this case.            (Docket No. 119.). 1     For the reasons set

forth below, Rivera’s motion, id., is DENIED.

I.      Background

        A.   This Case

             In    this     case,       Rivera   and    Sergio    Quiñónez-Ocasio

(“Quiñónez”) were charged with three crimes.                (Docket No. 3.)   The

first count charged conspiracy to possess with intent to distribute

controlled substances—five kilograms or more of a substance with




1 All docket references in this opinion are to Criminal No. 18-605 unless
otherwise stated.
Criminal No. 18-605 (FAB)                                                   2

cocaine and one hundred kilograms or more of a substance with

marihuana—in violation of 21 U.S.C. § 846.           Id. at pp. 1–2.      The

other two counts charged possession with intent to distribute five

kilograms or more of a substance with cocaine and one hundred

kilograms or more of a substance with marihuana in violation of 21

U.S.C. § 841 and 18 U.S.C. § 2.       Id. at pp. 2–3.    All three charges

stated that the criminal activity began around 2012 and continued

until the return of the indictment in 2018.           Id. at pp. 1–2.

            Quiñónez pled guilty to the conspiracy count.            (Docket

Nos. 72 and 73.)     The other counts against him were dismissed, his

sentence was imposed, and judgment was entered.            (Docket Nos. 91

and 92.)

            This Court noted that it would consent to consolidation

of all cases regarding Rivera for purposes of plea and sentencing.

(Docket No. 75.)     Although some of the cases were transferred to

this Court’s docket, see Criminal No. 18-598, Docket Nos. 33–34;

Criminal    No. 18-601,    Docket    Nos. 32–33;    Criminal    No. 18-604,

Docket Nos. 32-33; Criminal No. 18-606, Docket Nos. 40–41, Rivera

did not move to change his plea in any of those cases. 2           The Court

has returned those cases to the docket of the judge before whom




2
 Nor has he changed his plea in any of the other cases in which he is charged,
Criminal Nos. 18-597, 18-603, 18-607, 18-608 and 18-612.      Rivera has been
charged in eleven separate cases.
Criminal No. 18-605 (FAB)                                               3

the cases were originally filed.      See Criminal No. 18-598, Docket

Nos. 39–40;   Criminal     No. 18-601,    Docket   Nos. 41–42;   Criminal

No. 18-604,   Docket     Nos. 41,   43;   Criminal   No. 18-606,   Docket

Nos. 58–59.

      B.   Criminal No. 18-598

           In Criminal No. 18-598, Rivera and Noel García-Marín

(“García”) were charged with three crimes.         (Criminal No. 18-598,

Docket No. 3.)    The first count charged conspiracy to possess with

intent to distribute controlled substances—five kilograms or more

of a substance with cocaine and one hundred kilograms or more of

a substance with marihuana—in violation of 21 U.S.C. § 846.           Id.

at pp. 1–2.   The other two counts charged possession with intent

to distribute five kilograms or more of a substance with cocaine

and one hundred kilograms or more of a substance with marihuana in

violation of 21 U.S.C. § 841 and 18 U.S.C. § 2.         Id. at pp. 2–3.

All three charges stated that the criminal activity began around

2012 and continued until the return of the indictment in 2018.

Id. at pp. 1–2.

           The charges against Rivera and García are still pending

in Criminal No. 18-598.     See Criminal No. 18-598, Docket Nos. 38–

40.   Plea negotiations pertaining to García are ongoing.             See

Criminal No. 18-598, Docket No. 38.
Criminal No. 18-605 (FAB)                                                    4

     C.     Criminal No. 18-601

            In Criminal No. 18-601, Rivera and John Leonardo-Jiménez

(“Leonardo”) were charged with two crimes.            (Criminal No. 18-601,

Docket No. 3.)     The first count charged conspiracy to possess with

intent to distribute a controlled substance—forty kilograms or

more of a substance with marihuana—in violation of 21 U.S.C. § 846.

Id. at pp. 1–2.    The other count charged possession with intent to

distribute forty kilograms or more of a substance with marihuana

in violation of 21 U.S.C. § 841 and 18 U.S.C. § 2.            Id. at p. 2.

Both charges stated that the criminal activity began around 2012

and continued until the return of the indictment in 2018.               Id. at

pp. 1–2.

            The   charges    against   Rivera   and    Leonardo   are    still

pending in Criminal No. 18-601.         See Criminal No. 18-601, Docket

Nos. 40–42.   Plea negotiations pertaining to Leonardo are ongoing.

See Criminal No. 18-601, Docket No. 40.

     D.     Criminal No. 18-603

            In Criminal No. 18-603, Rivera and Ronaldo José Sierra-

Velázquez (“Sierra”) were charged with three crimes.              (Criminal

No. 18-603, Docket No. 3.)        The first count charged conspiracy to

possess    with   intent    to   distribute   controlled    substances—five

kilograms or more of a substance with cocaine and one hundred

kilograms or more of a substance with marihuana—in violation of
Criminal No. 18-605 (FAB)                                          5

21 U.S.C. § 846.     Id. at pp. 1–2.   The other two counts charged

possession with intent to distribute five kilograms or more of a

substance with cocaine and one hundred kilograms or more of a

substance with marihuana in violation of 21 U.S.C. § 841 and

18 U.S.C. § 2.    Id. at pp. 2–3.   All three charges stated that the

criminal activity began around 2012 and continued until 2016.    Id.

at pp. 1–2.

             The charges against Rivera and Sierra are still pending

in Criminal No. 18-603.      See Criminal No. 18-603, Docket No. 46.

Plea negotiations pertaining to Sierra are ongoing.      Id.   Rivera

rejected a plea offer.      Id.

     E.      Criminal No. 18-604

             In Criminal No. 18-604, Rivera and Ronnie Medina-García

(“Medina”) were charged with two crimes.       (Criminal No. 18-604,

Docket No. 3.)    The first count charged conspiracy to possess with

intent to distribute a controlled substance—forty kilograms or

more of a substance with marihuana—in violation of 21 U.S.C. § 846.

Id. at pp. 1–2.    The other count charged possession with intent to

distribute one hundred kilograms or more of a substance with

marihuana in violation of 21 U.S.C. § 841 and 18 U.S.C. § 2.     Id.

at p. 2.     Both charges stated that the criminal activity began

around 2012 and continued until the return of the indictment in

2018.     Id. at pp. 1–2.
Criminal No. 18-605 (FAB)                                                6

            The charges against Rivera and Medina are still pending

in Criminal No. 18-604.         See Criminal No. 18-604, Docket Nos. 41–

43.   Plea negotiations pertaining to Medina are ongoing.              See

Criminal No. 18-604, Docket No. 42.

      F.    Criminal No. 18-606

            In Criminal No. 18-606, Rivera and Raymond Rodríguez-

Pabón (“Rodríguez”) were charged with three crimes.             (Criminal

No. 18-606, Docket No. 3.)        The first count charged conspiracy to

possess    with   intent   to    distribute   controlled   substances—five

kilograms or more of a substance with cocaine and one hundred

kilograms or more of a substance with marihuana—in violation of

21 U.S.C. § 846.     Id. at pp. 1–2.       The other two counts charged

possession with intent to distribute five kilograms or more of a

substance with cocaine and one hundred kilograms or more of a

substance with marihuana in violation of 21 U.S.C. § 841 and

18 U.S.C. § 2.     Id. at pp. 2–3.     All three charges stated that the

criminal activity began around 2012 and continued until the return

of the indictment in 2018.        Id. at pp. 1–2.

            The charges against Rivera are still pending.             See

Criminal No. 18-606, Docket Nos. 58–59.

            Rodríguez pled guilty to one count.        (Criminal No. 18-

606, Docket Nos. 35, 37, 38, 42.)          The other counts against him
Criminal No. 18-605 (FAB)                                               7

were dismissed, his sentence was imposed, and judgment was entered.

(Criminal No. 18-606, Docket Nos. 53, 54.)

     G.     Criminal No. 18-607

            In Criminal No. 18-607, Rivera and Julio Cesar González-

Andino (“González”) were charged with two crimes.              (Criminal

No. 18-607, Docket No. 3.)       The first count charged conspiracy to

possess with intent to distribute a controlled substance—five

kilograms or more of a substance with cocaine—in violation of

21 U.S.C.    § 846.   Id.   at   pp. 1–2.    The   other   count   charged

possession with intent to distribute five kilograms or more of a

substance with cocaine in violation of 21 U.S.C. § 841 and 18

U.S.C. § 2.    Id. at p. 2.      Both charges stated that the criminal

activity began around 2012 and continued until the return of the

indictment in 2018.    Id. at pp. 1–2.

            The charges against Rivera are still pending.             See

Criminal No. 18-607, Docket No. 39.

            González pled guilty to one count.        (Criminal No. 18-

607, Docket Nos. 50 and 52.)         The other count against him was

dismissed, his sentence was imposed, and judgment was entered.

(Criminal No. 18-607, Docket Nos. 63, 64.) González filed a notice

of appeal.    (Criminal No. 18-607, Docket No. 66.)
Criminal No. 18-605 (FAB)                                                   8

     H.     Criminal No. 18-612

            In Criminal No. 18-612, Rivera and José M. Santiago-

Robles (“Santiago”) were charged with three crimes.                (Criminal

No. 18-612, Docket No. 3.)          The first count charged conspiracy to

possess    with    intent    to   distribute   controlled    substances—five

kilograms or more of a substance with cocaine and forty kilograms

or more of a substance with marihuana—in violation of 21 U.S.C.

§ 846.     Id. at pp. 1–2.        The other two counts charged possession

with intent to distribute five kilograms or more of a substance

with cocaine and forty kilograms or more of a substance with

marihuana in violation of 21 U.S.C. § 841 and 18 U.S.C. § 2.              Id.

at pp. 2–3.       All three charges stated that the criminal activity

began around 2012 and continued until the return of the indictment

in 2018.    Id. at pp. 1–3.

            The    charges    against   Rivera   and    Santiago   are   still

pending in Criminal No. 18-612.          See Criminal No. 18-612, Docket

Nos. 31, 32.      Plea negotiations pertaining to Sierra are ongoing.

See id.      Rivera rejected a plea offer.             (Criminal No. 18-612,

Docket No. 32.)

     I.     Other cases involving Rivera for which he does not seek
            consolidation

            Rivera was charged in three other pending cases.               In

Criminal No. 18-597, Rivera was charged alongside thirty-eight
Criminal No. 18-605 (FAB)                                                   9

other co-defendants.    (Criminal No. 18-597, Docket No. 3.)            Seven

counts were alleged.    Id.   Rivera is named as a defendant in every

count.   Id.    The charges included: conspiracy to possess with

intent to distribute controlled substances—heroin, cocaine, and

marihuana—in violation of 21 U.S.C. § 846; three counts for aiding

and abetting in the possession with intent to distribute heroin,

cocaine, and marihuana in violation of 21 U.S.C. § 841 and 18

U.S.C.   § 2;   possessing    a   firearm   in   furtherance   of   a    drug

trafficking crime in violation of 18 U.S.C. § 924; conspiracy to

launder monetary instruments in violation of 18 U.S.C. § 1956; and

possession of a firearm by a convicted felon in violation of 18

U.S.C. § 922.    Id.   Judgment has been entered against some of the

codefendants in the case, see, e.g., Criminal No. 18-597, Docket

No. 979, while charges against Rivera and some other codefendants

remain pending, see Criminal No. 18-597, Docket Nos. 945, 974.

           In Criminal No. 18-599, Rivera was charged alongside

twelve other codefendants.        (Criminal No. 18-599, Docket No. 3.)

Six counts were alleged.      Id.   Rivera is named as a defendant in

every count.     Id.   The charges included: conspiracy to possess

with intent to distribute controlled substances—cocaine, cocaine

base (crack), and marihuana—in violation of 21 U.S.C. § 846; three

counts for possession with intent to distribute cocaine, cocaine

base (crack), and marihuana in violation of 21 U.S.C. § 841 and
Criminal No. 18-605 (FAB)                                                         10

18 U.S.C. § 2; possessing a firearm in furtherance of a drug

trafficking crime in violation of 18 U.S.C. § 924 and 18 U.S.C.

§ 2; and possession of a firearm by a convicted felon in violation

of 18 U.S.C. § 922.           Id.   Judgment has been entered against some

of the codefendants in the case, see, e.g., Criminal No. 18-599,

Docket      No. 157,        while    charges    against       Rivera    and   other

codefendants        remain    pending,    see      Criminal   No. 18-599,     Docket

No. 248.

               In Criminal No. 18-608, Rivera was charged alongside

four other codefendants.              (Criminal No. 18-608, Docket No. 3.)

Two counts were alleged.            Id.   Rivera is named as a defendant in

both counts.         Id.     The charges included: conspiracy to possess

with     intent     to      distribute    controlled      substances—cocaine—in

violation      of   21     U.S.C.   § 846;   and    possession   with   intent   to

distribute cocaine in violation of 21 U.S.C. § 841 and 18 U.S.C.

§ 2.     Id.    One codefendant has pled guilty, see Criminal No. 18-

608, Docket Nos. 93, 114, while charges against Rivera and other

codefendants        remain    pending,    see      Criminal   No. 18-608,     Docket

No. 114.

       J.      Synthesis

               The above discussion pertaining to the cases for which

Rivera seeks consolidation is summarized in the following table:
Criminal No. 18-605 (FAB)                                                               11

 Crim.    Rivera’s               Charges Against                Charges    Judgment Against
  No.    Codefendant          Rivera and Codefendant           Timeframe     Codefendant?
18-605    Quiñónez     1.   Conspiracy   to   possess   and   2012 to            Yes
 (this                 distribute cocaine and marihuana       indictment
 case)                 2. Possess and distribute cocaine
                       3. Possess and distribute marihuana
18-598     García      1.   Conspiracy   to   possess   and   2012 to             No
                       distribute cocaine and marihuana       indictment
                       2. Possess and distribute cocaine
                       3. Possess and distribute marihuana
18-601    Leonardo     1.   Conspiracy   to   possess   and   2012 to             No
                       distribute marihuana                   indictment
                       2. Possess and distribute marihuana
18-603     Sierra      1.   Conspiracy   to   possess   and   2012 to             No
                       distribute cocaine and marihuana       2016
                       2. Possess and distribute cocaine
                       3. Possess and distribute marihuana
18-604     Medina      1.   Conspiracy   to   possess   and   2012 to             No
                       distribute marihuana                   indictment
                       2. Possess and distribute marihuana
18-606    Rodríguez    1.   Conspiracy   to   possess   and   2012 to            Yes
                       distribute cocaine and marihuana       indictment
                       2. Possess and distribute cocaine
                       3. Possess and distribute marihuana
18-607    González     1.   Conspiracy   to   possess   and   2012 to            Yes
                       distribute cocaine                     indictment
                       2. Possess and distribute cocaine
18-612    Santiago     1.   Conspiracy   to   possess   and   2012 to             No
                       distribute cocaine and marihuana       indictment
                       2. Possess and distribute cocaine
                       3. Possess and distribute marihuana

             Among       the    eight     cases      for      which     Rivera     seeks

consolidation, there is a substantial overlap in the alleged

statutory violations and controlled substances involved.                               All

cases involve marihuana or cocaine, and five involve both.                             All

cases include a charge of conspiracy to possess with intent to

distribute controlled substances paired with one or two charges to

possess with intent to distribute the controlled substances.

             There is also near identity in the timeline of the cases.

The indictments in seven cases state that the criminal activity

began around 2012 and ended with the return of the indictment in
Criminal No. 18-605 (FAB)                                               12

2018.      The indictment in the other case, 18-603, states that the

activity began in 2012 and ended in 2016.

             Judgment has been entered against Rivera’s codefendant

in three of the cases, this case, 18-606 and 18-607.               Charges

against the codefendant are pending in the other five cases,

18-598, 18-601, 18-603, 18-604 and 18-612.

II.   Parties’ Positions

      A.     Defendant

             Rivera’s motion “request[s] that the Court order the

joinder of the cases [in Criminal Nos. 18-598, 18-601, 18-603, 18-

604, 18-605 [this case], 18-606, 18-607, and 18-612] for trial and

sentencing.”     (Docket No. 119 at p. 3.)     It seems that Rivera is

seeking     consolidation   pursuant   to   Federal   Rule   of   Criminal

Procedure 13, even though it’s expressly a motion for joinder of

offenses by a defendant pursuant to Federal Rule of Criminal

Procedure 8(a).     Id. at p. 1.

             Rivera acknowledges that in some cases for which he seeks

consolidation his co-defendants have not pled guilty or been

sentenced.      Id. at p. 2.   Rivera does not explain why Rule 8(a)

should apply to those cases instead of Rule 8(b), joinder of

defendants.

             Rivera offers a few reasons in favor of consolidation.

He observes that the government plans to introduce in this case
Criminal No. 18-605 (FAB)                                                 13

some evidence from the other seven cases pursuant to Federal Rule

of Evidence 404(b).     Id. at p. 1.   He notes that, in the cases for

which   he   seeks   consolidation,    he   is    charged   with   identical

statutory violations during the same span of time with another,

different codefendant.      Id. at p. 2.    He points out that all cases

stem from a single investigation.       Id.      He asserts by information

and belief that all indictments were presented to a single grand

jury and returned on the same date.              Id. at pp. 2–3.    And the

discovery in all the cases, Rivera says, constitutes the same set

of recorded telephone calls along with the pertinent calls to

specific transactions. Id. at p. 3. Further, according to Rivera,

the government has claimed that Rivera used the same modus operandi

in all the cases.     Id.

             Rivera also, perplexingly, states in his consolidation

motion that “[o]ffenses of continuing duration like the ones in

the cases filed against defendant can not [sic] be arbitrarily

divided into separate and distinct offenses by disposition of

prosecution and grand jury to divide it into separate crimes.           Id.

at p. 3 (citing Mitchell v. United States, 142 F.2d 480 (10th Cir.
Criminal No. 18-605 (FAB)                                                     14

1944)).     Rivera does not explain why that doctrine is applicable

to his consolidation motion. 3

      B.    Government

            The government opposes Rivera’s motion.           (Docket No. 125

at pp. 2, 4–5.)      According to the government, Rivera is charged as

the principal defendant in separate indictments with different co-

conspirators.        Id. at p. 4.       The government’s theory is “that

defendant    acted    as   a   single   actor    in   multiple   instances     or

violations beginning in 2012.            These violations[,] although of

same or similar criminal statutes[,] happened with different co-

conspirators and in different instances and independent of one

another.”    Id. at pp. 4–5.        The government also contends that even

if   the   charges    could    be   properly    joined,   severance   would   be

appropriate “to avoid confusion and unfair prejudice to defendant

that [is] likely to result from such joinder.”            Id. at p. 4 (citing

United States v. Buchanan, 930 F. Supp. 657 (D. Mass. 1996)).                 The




3The doctrine discussed in Mitchell, 142 F.2d at 481, applies to how prosecutors
and the grand jury charge crimes, not whether a court should consolidate charges
for trial. See generally Blockburger v. United States, 284 U.S. 299, 301–03
(1932) (discussing the difference between a single continuing offense and
divisible offenses); Jeffrey M. Chemerinsky, Note, Counting Offenses, 58 Duke
L.J. 709, 709–11 (2009) (same). Since Rivera offers no argumentation relevant
to whether his offenses should be considered a single continuing offense or
divisible offenses, it is not even clear whether he intends to raise the issue
and the Court does not consider it. Rodríguez v. Mun. of San Juan, 659 F.3d
168, 175 (1st Cir. 2011). In any event, the argument is waived. Id.; United
States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).
Criminal No. 18-605 (FAB)                                                                 15

government         does    not      argue    that   it   would     be   prejudiced       by

consolidation.           See id.

III. Applicable Law

       “The Federal Rules of Criminal Procedure liberally encourage

the joining of parties and charges in a single trial.”                              Ashe v.

Swenson, 397 U.S. 436, 454–55 (1970) (Brennan, J., concurring).

Joinder       of    offenses         or     defendants     involves     a    presumptive

possibility of prejudice to the defendant and of benefit to the

court, to the government, and to the public.                            King v. United

States, 355 F.2d 700, 703 (1st Cir. 1966).                      “[C]onsolidated trials

tend     to    promote         judicial       economy,      conserve        prosecutorial

resources,         and    foster      the    consistent     resolution       of     factual

disputes common to properly joined defendants.”                       United States v.

Josleyn, 99 F.3d 1182, 1188 (1st Cir. 1996).

       Trial       courts          have     discretion     on     whether      to     order

consolidation of offenses and defendants into a single trial.

United States v. Trainor, 477 F.3d 24, 36 n.22 (1st Cir. 2007);

United States v. Cressey, Crim. Nos. 97-1624, 97-1806, 1998 WL

153152, at *1 (1st Cir. Mar. 31, 1998) (per curiam).

       Rule 13 governs consolidation of offenses and defendants for

purposes of trial.             Fed. R. Crim. P. 13.             Pursuant to the rule,

“[t]he court may order that separate cases be tried together as

though    brought         in   a    single    indictment    or    information       if   all
Criminal No. 18-605 (FAB)                                         16

offenses and all defendants could have been joined in a single

indictment or information.”    Id.   Thus, trial courts’ discretion

to consolidate is tempered by the limitation that joinder in a

single indictment could have been proper.    See id.; see also Daley

v. United States, 231 F.2d 123, 125 (1st Cir. 1956) (explaining

that Rule 13 requires a reference to the joinder requirements of

Rule 8).

      Rule 8 deals with joinder.     Fed. R. Crim. P. 8.   “[I]n the

ordinary case, a rational basis for joinder of multiple counts

should be discernible from the face of the indictment.”       United

States v. Azor, 881 F.3d 1, 10 (1st Cir. 2017) (quoting United

States v. Natanel, 938 F.2d 302, 306 (1st Cir. 1991)).

      Rule 8 contains two subsections.     Rule 8(a) applies to the

joinder of two or more alleged offenses by a single defendant.

Fed. R. Crim. P. 8(a).   According to the rule,

      [t]he indictment or information may charge a defendant
      in separate counts with 2 or more offenses if the
      offenses charged . . . are of the same or similar
      character, or are based on the same act or transaction,
      or are connected with or constitute parts of a common
      scheme or plan.

Id.   Rule 8(b) applies to joinder where there are two or more

defendants.   Id. R. 8(b).   This rule states,
Criminal No. 18-605 (FAB)                                                       17

       The indictment or information may charge 2 or more
       defendants if they are alleged to have participated in
       the same act or transaction, or in the same series of
       acts or transactions, constituting an offense or
       offenses. The defendants may be charged in one or more
       counts together or separately. All defendants need not
       be charged in each count.

Id.

       As is evident in the language of the rules, the circumstances

permitting joinder of multiple offenses by a single defendant are

different from the circumstances in which two defendants may be

joined.      For    starters,   Rule     8(a)   provides   for   joinder     where

“offenses charged . . . are of the same or similar character.”

Id. R. 8(a).        Rule 8(b) does not contain that language.           See id.

R. 8(b).     Thus, “though defendant X could be jointly charged with

crimes A and B because they are of the same or similar character,

defendant X and Y may not together be jointly charged with crimes

A and B.”     5 Wayne R. LaFave et al., Criminal Procedure § 17.2(a),

at 20 (4th ed. 2015) [hereinafter LaFave]; see King, 355 F.2d at

703–05 (explaining that mere similarity of acts among defendants

is insufficient for joinder pursuant to Rule 8(b)).

       The “same or similar character” provision for joinder in

Rule 8(a) allows for joinder in a variety of cases.                  “[S]imilar

does not mean identical.”         United States v. Sabean, 885 F.3d 27,

42    (1st   Cir.    2018)   (internal    quotation   marks      omitted).      To

determine whether counts are properly joined, courts should “take
Criminal No. 18-605 (FAB)                                        18

into account factors such as whether the charges are laid under

the same statute, whether they involve similar victims, locations,

or modes of operation, and the time frame in which the charged

conduct occurred.”   Id. (internal quotation marks omitted).     As

LaFave explains,

     it is permissible to join together several instances of
     the same crime, such as bank robbery, though they were
     committed by the defendant at distinct times and places
     and not as part of a single scheme. But “the mere fact
     that the crimes carry different labels is not
     determinative” of the joinder issue, as if they have “a
     general likeness” they are still of “similar character.”
     This means, for example, that a charge of sale of cocaine
     may be joined with a charge of possession of other
     narcotics . . . .

LaFave, § 17.1(b), at 8 (footnotes omitted).     For instance, one

court held, “[t]he differences between conspiracy to possess and

actual possession are insufficient to deny joinder.” United States

v. Kinsella, 530 F. Supp. 2d 356, 359 (D. Me. 2008).

     Joining offenses of the “same or similar character” has policy

advantages. It promotes “trial convenience and economy of judicial

and prosecutorial resources.”     LaFave, § 17.1(b), at 9 (internal

quotation marks omitted).   A defendant may prefer such joinder to

avoid the harassment and delay of multiple prosecutions or to

encourage concurrent sentences.    Id.

     The joinder of offenses of the “same or similar character,”

however, is not universally accepted.     Where unrelated offenses
Criminal No. 18-605 (FAB)                                        19

involve distinct sets of proof, “separate trials would not involve

substantial duplication of evidence, repeated burdens on witnesses

and victims, and increased drain upon prosecutorial and judicial

resources.”   Id. (internal quotation marks omitted).   In one case,

the First Circuit Court of Appeals upheld a district court’s

refusal to consolidate charges where joinder “would have increased

the complexity of this already complex trial.”    United States v.

Doherty, 867 F.2d 47, 70 (1st Cir. 1989).   A defendant could also

be prejudiced by a conviction based on the accumulated effect of

the evidence or by a desire to assert inconsistent defenses.

LaFave, § 17.1(b), at 9.

     Joinder of multiple defendants pursuant to Rule 8(b) “is

warranted . . . ‘as long as there is some common activity binding

the objecting defendant with all the other indictees and that

common activity encompasses all the charged offenses.’”   Azor, 881

F.3d at 10 (quoting Natanel, 938 F.2d at 307).      “In order for

joinder to be proper, there must be some common ‘mucilage’ or

activity between an objecting defendant and the other indictees,

such as participation in a common drug distribution scheme.”    Id.

at 11 (quoting Natanel, 938 F.2d at 307).

     A conspiracy allegation can be a sufficient linkage on which

to base the joinder of multiple defendants.      The First Circuit

Court of Appeals “has repeatedly held that ‘a conspiracy count can
Criminal No. 18-605 (FAB)                                       20

be a sufficient connecting link between . . . multiple offenses

that tips the balance in favor of joinder.”      United States v.

Rehal, 940 F.2d 1, 3 (1st Cir. 1991) (alteration in original)

(quoting United States v. Arruda, 715 F.2d 671, 678 (1st Cir.

1983)).   LaFave explains,

          One fairly common situation which falls within the
     federal joinder-of-defendants provision is that in which
     the several defendants are connected by virtue of a
     charged conspiratorial relationship.    Thus, where the
     joined defendants are all charged in the conspiracy
     count and they or some of them are also charged with
     various substantive offenses alleged to have been
     committed in furtherance of the conspiracy, joinder is
     proper. . . . But it would not be proper also to join
     offenses alleged to have been committed outside the
     conspiracy period or by defendants not parties to the
     conspiracy.

LaFave, § 17.2(a), at 21.

     Joinder based on a conspiracy allegation must satisfy certain

requirements.   “[T]wo requirements must be met: 1) the charges

must have been joined in good faith and, 2) the joinder must have

a firm basis in fact, considering the face of the indictment and

the evidence adduced at trial.”   Rehal, 940 F.2d at 3.

          Normally,   the   government   may  join   multiple
     defendants in a single indictment provided that at least
     one count alleges a conspiracy or a continuing criminal
     enterprise . . . and the indictment separately alleges
     that the appellant committed a substantive offense . . .
     during the course and in furtherance of the “umbrella”
     conspiracy or [continuing criminal enterprise].
Criminal No. 18-605 (FAB)                                                   21

United States v. DeLuca, 137 F.3d 24, 36 (1st Cir. 1998).                    A

defendant who committed a substantive offense in furtherance of

the   conspiracy   may   be   joined   to   other   defendants    through    a

conspiracy charge even if the government alleges neither that the

defendant was part of the conspiracy nor that he knew of others’

actions in the conspiracy.       See id.

      Applying those standards, the First Circuit Court of Appeals

has upheld joinder based on a conspiracy charge.           In DeLuca, for

example, the defendant was not named as a coconspirator.            Id.     No

matter,   the   DeLuca   court   suggested,    because   the     defendant’s

extortion occurred during and in furtherance of the conspiracy.

Id.

      Yet distinct conspiracies, as is the case in the cases in

which defendant Rivera is charged, can complicate, and in some

circumstances defeat, the propriety of joinder.           LaFave is again

instructive:

           Joinder where there are multiple conspiracies has
      been particularly troublesome. Such joinder is improper
      where nothing is shown except for a slight membership
      overlap between the conspiracies; “proof of proximate or
      simultaneous conspiracies with one common conspirator,”
      for example, will not suffice. But even a single common
      conspirator will suffice where in addition it appears
      that the two conspiracies are a “series of acts or
      transactions,” as where they both related to the common
      conspirator’s gambling operations.

LaFave, § 17.2(a), at 21–22 (footnotes omitted).
Criminal No. 18-605 (FAB)                                                                22

       The First Circuit Court of Appeals recently addressed the

issue of multiple conspiracies in United States v. Meléndez-

González, 892 F.3d 9 (1st Cir. 2018).                 There, a full-time National

Guard recruiter was charged with conspiring with a part-time

recruiter to defraud the United States’ compensation system.                         Id.

at 12–13.       The full-time recruiter was also charged with fraud of

the    same    compensation    system      in    two     other      cases    and   sought

consolidation of the cases.            Id. at 14 n.2.               The district court

denied    the     consolidation      motion      and    the    full-time      recruiter

assigned error on appeal.            Id.

       The     Meléndez-González       court     “summarily          reject[ed]     [his]

claim,”       finding   that   the    district         court   did     not   abuse   its

discretion in denying the motion.               Id.     The court noted that “the

three cases allege distinct conspiracies involving different co-

defendants and overt acts” and that the full-time recruiter “[did]

not allege that his co-defendants in any one case acted in concert

with    his    co-defendants    in    either      of    the    other    cases.”      Id.

(internal quotation marks omitted).                The Meléndez-González court

also noted that joining the cases would pose a risk that “the jury

would     treat    evidence     offered         against       one    co-defendant     as

supporting unrelated charges against other co-defendants.”                         Id.
Criminal No. 18-605 (FAB)                                                    23

IV.   Discussion

      The Court has discretion to consolidate cases for trial.

Trainor, 477 F.3d at 36 n.22; Cressey, 1998 WL 153152, at *1.

      The   circumstances   of    the     cases    for    which   Rivera   seeks

consolidation do not warrant consolidation.                These eight cases

allege distinct conspiracies, involve different co-defendants, and

pertain to different crimes and independent violations. See Docket

No. 125 at pp. 2, 4–5; see also Criminal No. 18-598, Docket No. 3;

Criminal No. 18-601, Docket No. 3; Criminal No. 18-603, Docket

No. 3; Criminal No. 18-604, Docket No. 3; Criminal No. 18-605,

Docket No. 3; Crim. No. 18-606, Docket No. 3; Crim. No. 18-607,

Docket No. 3; Crim. No. 18-612, Docket No. 3.             These circumstances

are like those in Meléndez-González, 892 F.3d at 14 n.2.

      Relatedly, granting Rivera’s request for consolidation would

magnify the complexity of the trial in this case.             District courts

may   refuse   consolidation     where,    as     here,   consolidation    would

increase the complexity of an already complex case.               Doherty, 867

F.2d at 69–70; see also United States v. Davis, 707 F.2d 880, 883

(6th Cir. 1983) (noting that “societal goals of efficient and

speedy trials” are a factor in deciding whether to sever charges

or permit consolidated trials); cf. King, 355 F.2d at 703 (noting

that joinder is based on a presumptive possibility of benefit to

the court, the government, and the public).
Criminal No. 18-605 (FAB)                                                 24

     Additionally, Rivera does not explain why the Court should

consolidate these eight cases while leaving Rivera’s other three

cases unconsolidated.        For instance, the charges in Criminal

No. 18-608 involve the same statutory provisions as the cases for

which Rivera seeks consolidation.           Compare Criminal No. 18-608,

Docket No. 3, with, e.g., Criminal No. 18-605, Docket No. 3.

     Therefore, Rivera’s motion to consolidate, (Docket No. 119,)

is DENIED.

V.   Conclusion

     For     the   reasons   set   forth    above,   Rivera’s   motion   to

consolidate, (Docket No. 119,) is DENIED.

     IT IS SO ORDERED.

     San Juan, Puerto Rico, February 20, 2020.


                                           s/ Francisco A. Besosa
                                           FRANCISCO A. BESOSA
                                           UNITED STATES DISTRICT JUDGE
